Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 6/18/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 18-31, 33 and 39-52 remain pending with claims 33 and 39 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to newly added claim requirements that were not specifically required previously and thus deemed moot. 
Applicant’s argue that the specification supports the finding that the vibrations only affect files with CMNFs applied and argues that the tables in the specification illustrates that the use of vibrations does not achieve the reduction of thickness unless there are CMNFs present.  Initially, the tables do not support the entire breadth of the claim as drafted as the 
 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the examiner notes the prior art cited discloses motivation for using vibrations, i.e. removing excess, and also discloses that such is readily known after immersion coating and therefore using such would have had predictable results and thus using vibrations is known at the time of the invention and one would have both been motivated to use such and found using such predictable.  

Applicant’s argument of unexpected and surprising results are not persuasive for the totality of reasons as set forth above in a detail review of the declaration.    In summation, the declaration is narrowly tailored to a small factual showing that is not indicative of the broadly drafted claims and therefore the examiner cannot ascertain that the alleged benefits (and it is not clear what the benefits because the scope of “penetration of the composition” is not clear or claimed) are for the entire scope of the claims as drafted.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument related to claim 47 is noted but not persuasive.  Specifically, the examiner has addressed each and every limitation of claim 47, which is a collection of previously addressed claim limitations.  
Applicant’s argue that Hayashi discloses a teaching away, the examiner cannot locate a teaching away as the reference is proffered as the reference illustrates that the coating is specifically affected by the vibration acceleration (too low and uneven coating) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the appropriate acceleration through routine 
All other applicant’s arguments not specifically addressed above are deemed moot as mere attorney speculation or not commensurate in scope with the broadly drafted claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-31 and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 requires a frequency from 37 to 43 Hz to reduce the coating from 62-64 to 25.5-33 microns.  It appears the applicant is using Table 1-3 as support for this requirement.  A 
Claim 18 also requires a thickness reduced to 25.3-33 microns; however, the frequency in Table 2-3 illustrates that this is the average thickness and therefore does not support this narrow claim requirement, where the actual thickness after frequency is a low of 19 microns to 39 microns.  
Table 2-3 are tailored to a specific composition and therefore it is unclear if the results as shown are supported by all compositions that have water, binder and CMNFs in any proportion and with specific other components.  See e.g. claim 24 and 29 which require any number of binders and additional components, but tables 2-3 only illustrate a single composition that does not include all the claimed compounds.  Therefore, while evidence may illustrate that using a specific composition results in a specific thickness when using the claimed 
The dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 and 43 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 18 requires a narrower frequency and thickness and therefore this requirement is deemed to be not further limiting as required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48 and 52 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20040142162 by Maze taken collectively with WO 2011124759, hereafter WO 759 and Admitted state of the art (as taught by Applicant’s Specification) or US Patent 4266975 by Higashiyama and further with US Patent Application 20070181169 by Wallace and US Patent Application Publication 20030194498 by Hayahsi.
Claim 47:  Maze discloses a method for applying a corrosion resistant coating to a metal part includes dipping and withdrawing the part in an aqueous bath (reasonably reads on “paint”) wherein the bath includes water (0020), a binder (0017) and other components (0014-0019) and discloses cellulose can be included (0027).  Maze discloses removal from the bath (inherent in coating by dipping).  Maze discloses including particulate metal to provided benefits (0009, 00010) and corrosion protection, however, fails to discloses the cellulose fibrils as claimed.  However, WO 759 discloses applying a coating to a metal part including particles (abstract) and discloses that uniform distribution of the particles in the coatings is achieved by including nanofibrillated cellulose in the bath ( see e.g. abstract).  Therefore, taking the references collectively it would have been obvious to have modified Maze to use the cellulose nanofibrils to provide the benefits as outlined by WO 759.  

Alternatively, the examiner cites here Higashiyama, which also discloses applying an anticorrosion composition to a metallic part and such discloses dipping and subsequent removal of excess drops by vibration (column 4, lines 10-15).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have provided vibrations when removed from the bath to remove excess coating.  
Maze taken collectively with WO 759 and ASA or Higashiyama discloses all that is taught above.  Wallace discloses part immersion and vibration after the part removal to assist in the draining excess corrosion material (0066) and discloses the amplitude and frequency of the vibrations are adjustable in order to optimize the coating removal from the parts (0066) and therefore determination of the optimum frequency and amplitude would have been obvious to provide optimized material drainage and removal.
Maze taken collectively with WO 759 and ASA or Higashiyama discloses all that is taught above including corrosion protection, the examiner cites here Hayashi.  Hayashi, also teaching of subjecting a coated substrate to vibrations, illustrates that the coating is specifically affected by the vibration acceleration (too low and uneven coating) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the appropriate acceleration through routine experimentation to provide a uniform 
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 52:  ASA discloses known cellulose microfibrils and/or nanofibrils are known and commercially available (see specification page 3, lines 1-4) and therefore using the known and available CMNFs would have been obvious to one of ordinary skill in the art at the time of the invention. Maze discloses cellulose in an amount of 0.05 to 2%, fully within/overlapping the claimed range and thus makes obvious the claimed range.  Additionally, WO 759 discloses 0.05 to 5 wt% of nanofibral cellulose and thus using the claimed range would have been obvious.

Claims 49-50 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama with Wallace and Hayahsi and further with US Patent 6,202,904 by Cash et al.
Maze with WO 759 and ASA or Higashiyama discloses all that is taught.  The examiner cites here Cash, disclosing microfibral cellulose (column 7, lines 20-25) for inclusion into water containing systems to improve corrosion control, viscosity and/or for the improvement of the physical and mechanical properties of coatings (column 5, lines 28-55).  Cash disclose such microfibral cellulose includes diameter and length that are claims (see. Diameters for 20nm to 100 nm and lengths that provides a high aspect ratio such as in excess of 100 or 1000, at column 8, lines 4-20).  Therefore, taking the references collectively and all that is known to one 
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 51 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and further with WO 2013128196, hereafter WO 196.
Maze with WO 759 and ASA or Higashiyama discloses all that is taught.  The examiner cites here WO 196 which discloses a aqueous medium for addition of anticorrosive paint (page 15, lines 24-31) and discloses using platelets that have the dimensions as claimed (page 7, lines 27-35).  Therefore using the cellulose platelets as claimed would have been obvious to one of ordinary skill in the art as Maze discloses an aqueous paint for application to metallic substrates and WO 196 discloses a known and suitable addition to paint includes cellulose platelets with the dimensions as claimed.  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.